  Case 1:18-cv-01255-JTN-ESC ECF No. 20 filed 04/30/19 PageID.67 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 ERIC DEVRIES,
                                                              Case No. 1:18-cv-1255
        Plaintiff,
                                                              Hon. Janet T. Neff
 v.

 CAPITAL ONE BANK (USA), N.A.

        Defendant.


          STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

       The parties, as evidenced by the signature of their respective counsel below, stipulate to the

dismissal of this matter with prejudice and with each party bearing its own fees and costs.

STIPULATED AND AGREED:


Dated: April 30, 2019                                /s/Theodore J. Westbrook
                                                     Theodore J. Westbrook (P70834)
                                                     Westbrook Law PLLC
                                                     Attorney for Plaintiff
                                                     6140 28th St. SE, Suite 115
                                                     Grand Rapids, MI 49546
                                                     (616) 288-9548
                                                     twestbrook@westbrook-law.net


Dated: April 30, 2019                                /s/ Jennifer K. Green (with permission)
                                                     Jennifer K. Green (P69019)
                                                     Clark Hill PLC
                                                     Attorney for Defendant
                                                     151 S. Old Woodward Ave., Suite 200
                                                     Birmingham, MI 48009
                                                     (248) 988-2315
                                                     jgreen@clarkhill.com
 Case 1:18-cv-01255-JTN-ESC ECF No. 20 filed 04/30/19 PageID.68 Page 2 of 2



         This Order resolves all pending claims and closes the case.

IT IS SO ORDERED.

Dated:       April 30, 2019                             /s/ Janet T. Neff
                                                      Hon. Janet T. Neff
                                                      United States District Judge
                                                      Western District of Michigan




                                                                                     2
